Case 1:21-mj-02025-JB Document 1 Entered on FLSD Docket 01/08/2021 Page 1 of 6




                             1:21-mj-02025-Becerra
Case 1:21-mj-02025-JB Document 1 Entered on FLSD Docket 01/08/2021 Page 2 of 6




                                                   1:21-mj-02025-Becerra




    Jan. 7, 2021
Case 1:21-mj-02025-JB Document 1 Entered on FLSD Docket 01/08/2021 Page 3 of 6
Case 1:21-mj-02025-JB Document 1 Entered on FLSD Docket 01/08/2021 Page 4 of 6
Case 1:21-mj-02025-JB Document 1 Entered on FLSD Docket 01/08/2021 Page 5 of 6
Case 1:21-mj-02025-JB Document 1 Entered on FLSD Docket 01/08/2021 Page 6 of 6




                7th      h
